*261'ConguRRing Opinion
Landis, Judge:
I concur in the view that the claim of plaintiff’s protest that certain dress fronts originally cut and stencilled in the United States and then exported to Barbados where they were smocked and then returned to the United States, should have been liquidated under item 807.00 of TSUS 'as American goods returned upon the authority of United States v. Oakville Company, 56 CCPA 1, C.A.D. 943 (1968). Moreover, I believe such result is necessary in view of the recent decision of this division of the court in Jovita Perez v. United States, 64 Cust. Ct. 120, C.D. 3969 (1970), wherein we held that American-made Z beams and axles exported from the United States and later identified when returned to the United States as American articles used as parts in a new imported commercial entity, to wit, railroad boxcars, were free of duty under paragraph 1615(a), Tariff Act of 1930, as amended. See also our decision in LeGran Manufacturing Company v. United States, 59 Cust. Ct. 58, C.D. 3070 (1967), holding that pattern pieces from ladies’ dresses and housecoats, labels, thread and zippers exported to Jamaica and there combined and manipulated into unfinished dresses for return to the United States were not materials “altered,” dutiable only upon the value of the alteration under paragraph 1615(g) (1), Tariff Act of 1930, as amended, but were a new article Of manufacture losing the identity of the articles, pattern pieces, etc., previously exported.